Citation Nr: 0332102	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  98-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee, from the initial grant 
of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right ankle, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1998.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 1998 decision by the RO 
which, in part, granted service connection for traumatic 
arthritis of the left knee and right ankle, and assigned a 
single 10 percent evaluation, effective May 1, 1998.  The 
Board remanded the appeal for additional development in March 
2001.  

By rating action in October 2002, the RO, in part, assigned 
separate 10 percent ratings for the left knee and right ankle 
disabilities, effective from the same date.  In June 2003, 
the Board was compelled to remand the appeal again for 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims has 
been obtained by VA.  

2.  Since service connection was established, the left knee 
disability is manifested by complaints of pain, an occasional 
sensation of buckling, mild tenderness, and crepitation, 
without effusion, subluxation, instability, locking, 
limitation of motion to a compensable degree, or functional 
limitation due to pain or during flare-ups.  

3.  Since service connection was established, the right ankle 
disability is manifested by a toothache type pain, limitation 
of motion, and x-ray evidence of arthritis; more than 
moderate limitation of motion or additional functional loss 
of use due to pain or during flare-ups have not been 
demonstrated.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 
5010-5260 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Code 5010-5271 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The veteran was notified of the VCAA 
by letters dated in October 2001 and July 2002.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  The 
Board concludes that discussions as contained in the June 
1998 rating action, the October 1998 statement of the case 
(SOC), the March 2001 and June 2003 Board remands, and the 
March and October 2002, and the August 2003 supplemental 
statements of the case (SSOC), have provided the veteran with 
sufficient information regarding the applicable rules.  The 
letters, remands, SOC, and the SSOCs provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  The letters 
also notified him of which evidence was to be provided by the 
veteran and which by the VA.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  The veteran also 
testified at a personal hearing before the undersigned member 
of the Board at the RO in November 2000.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on these 
issues have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to the claims for 
increased ratings.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Additionally, in a letter received in 
August 2003, the veteran indicated that he had no additional 
evidence to submit and wished to waive the 60-day waiting 
period and have his appeal forwarded to the Board for 
appellate review.  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the first page of this 
decision.  

Factual Background

An original claim for, in part, service connection for a left 
knee and right ankle disability was received in May 1998.  

When examined by VA in June 1998, the veteran complained of 
chronic pain in his right ankle and left knee with all 
activities, including while at rest.  He denied any increased 
pain with activities and said that he had pain all the time.  
He occasionally lifted weights for exercise, but was unable 
to do any aerobic training due to pain.  

On examination, range of motion of the left knee was from 0 
to 135 degrees.  There was no instability, subluxation, or 
effusion.  McMurray's sign, Apley compression, Lachman's, and 
pivot shift testing were negative.  There was no medial or 
lateral joint line tenderness, and no tenderness around the 
patellofemoral joint or on compression of the patella, and no 
crepitus.  X-ray studies showed minimal degenerative changes 
in the left knee, but was otherwise negative.  

Examination of the right ankle showed dorsiflexion to 25 
degrees with plantar flexion to 35 degrees.  He had mild pes 
planovalgus which was flexible, with no evidence of talar 
tilt or anterior drawer sign.  He was tender on the medial 
shoulder of the talus anteriorly, but nontender posteriorly.  
There was pain posteriorly rather than anteriorly on forced 
dorsiflexion beyond 20 to 25 degrees.  X-ray studies showed 
minimal degenerative changes.  The impression included left 
knee pain, possibly early patellofemoral joint disease, and 
status post right ankle fracture, by history, and possible 
osteochondral injury to the medial shoulder of the talus.  

By rating action in June 1998, service connection was 
established, in part, for a single disability characterized 
as traumatic arthritis of the left knee and right ankle.  A 
10 percent rating was assigned, effective from May 1, 1998, 
the day following discharge from service.  38 C.F.R. 
§ 3.400(b)(2)(i).  

At a personal hearing before the undersigned member of the 
Board at the RO in November 2000, the veteran described the 
problems he had with his left knee and right ankle.  He said 
that occasionally the left knee felt like it would give out, 
but that he had no actual give way in the knee.  He testified 
that over use of the knee caused swelling, but that he was no 
longer very physically active except at work.  If the knee or 
ankle bothers him at work, he sits down and rests it.  He 
described pain in the ankle with changes in the weather and 
on prolonged standing, and said that his right ankle problems 
were about the same as his left knee.  

When examined by VA in October 2001, the veteran reported 
that his left knee and right ankle symptoms were essentially 
the same as when he was examined in 1998.  He had chronic 
pain while at work or when on his feet for prolonged periods.  
There was no specific association with stair climbing, deep 
knee bending or squatting.  On examination of the left knee, 
there was mild patellofemoral pain with patellar grind, no 
patellofemoral crepitation, effusion, or medial or lateral 
joint line tenderness.  There was no anteroposterior or 
varus-valgus laxity, and quadriceps strength was 5/5.  In the 
right ankle, range of motion was from 5 degrees dorsiflexion 
to 40 degrees plantar flexion.  There was mild tenderness 
about the Achilles tendon and the medial posterior talus.  
Strength was 5/5 in the ankle with no evidence of 
instability.  The assessment included status post fracture of 
the right ankle by history with slight decrease in range of 
motion, mild Achilles tendonitis, mild tenderness in the 
posterior talus, and mild chondromalacia of the left patella.  

By rating action in October 2002, the RO assigned separate 10 
percent evaluations for the left knee and right ankle 
disabilities, effective from May 1, 1998.  

When examined by VA in July 2003, the veteran reported that 
his left knee and right ankle problems were essentially the 
same as reported on earlier examinations.  He worked as a 
manager in a meat department and said that his symptoms did 
not limit him from performing his duties.  Except for 
occasional subjective buckling of the knee and an occasional 
sensation of falling over his right ankle, i.e., a supination 
type thing when on uneven ground, the veteran did not 
describe any incoordination.  On examination, there was no 
true subluxation or dislocation in the knee or ankle.  There 
was painless arc of motion in the left knee from 0 to 130 
degrees, with mild joint line tenderness and mild 
patellofemoral crepitation, but no apprehension.  There was 
no evidence of fatigability, wasting of the musculature, 
and/or weakness related to pain.  The ligaments in the left 
knee were stable in all planes.  

Examination of the right ankle revealed 15 degrees of 
dorsiflexion, 40 degrees of plantar flexion and inversion, 
and 20 degrees of eversion.  There was no evidence of 
instability, crepitation, lateral or medial ankle mortis, 
tenderness, or swelling in the right ankle.  There was no 
evidence of ankylosis, loss of motion, or evidence of pain 
limiting range of motion or functional use.  The veteran had 
a non-antalgic gait when walking into and out of the 
examining room.  The examiner commented that he found no 
objective evidence to support the claim of functional 
limitation due to the left knee or right ankle disability.  

The evidentiary record also includes numerous VA outpatient 
records showing treatment for various maladies, including 
left knee and right ankle pain, on numerous occasion from 
February 2001 to June 2003.  The records do not show any 
additional symptoms or manifestations other than those 
reported on the VA examinations discussed above.  

Increased Ratings - In General

The issues pertaining to the ratings to be assigned the left 
knee and right ankle arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Left Knee Disability

The veteran is currently assigned a 10 percent evaluation for 
his left knee disability under the provisions of Diagnostic 
Codes (DC) 5010-5260.  

Traumatic arthritis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  
    With X-ray evidence of involvement of 2 or more major 
joints 
     or 2 or more minor joint groups, with occasional
     incapacitating 
exacerbations........................................................... 20
    With X-ray evidence of involvement of 2 or more major 
joints
     or 2 or more minor joint 
groups....................................................... 10
  Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  

In order to assign a compensable rating for limitation of 
motion, flexion must be limited to 45 degrees or less, or 
extension limited to 10 degrees or more.  In the instant 
case, the clinical findings on the three VA examinations 
conducted during the pendency of the appeal showed full or 
nearly full range of motion in the left knee.  Consequently, 
the veteran does not demonstrate a limitation of motion in 
the left knee sufficient to warrant the assignment of a 10 
percent rating under DCs 5260 or 5261.  Thus, the RO assigned 
a 10 percent rating under DC 5003 for a noncompensable degree 
of limitation of motion with x-ray evidence of arthritis.  

Other applicable rating codes which may provide a basis for 
assigning an evaluation in excess of 10 percent include the 
following:  DC 5256 provides for a 30 percent rating with 
favorable ankylosis of the knee in full extension, or in 
slight flexion between 0 and 10 degrees; DC 5258 provides for 
a 20 percent rating when there is dislocation of cartilage 
with frequent episodes of locking, pain, and effusion; DC 
5262 allows for a 20 percent rating when there is malnunion 
of the tibia and fibula with moderate knee or ankle 
disability; and DC 5257 which provides for a 10 percent 
evaluation when there is recurrent subluxation or instability 
in the knee.  

Here, the clinical and diagnostic findings on all VA 
examinations during the pendency of this appeal showed full 
or nearly full range of motion in the left knee with no 
effusion, locking, or subluxation or instability.  Therefore, 
these diagnostic codes are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

An evaluation of the level of disability includes 
consideration of functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2003).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2003).  

In this regard, the Board notes that while the veteran 
complained of chronic pain in his knee on prolonged use, he 
reported no limitation of motion in the performance of his 
employment.  (See July 2003 VAX report).  Furthermore, he 
continues to work full-time as manager in a meat department 
and has not reported any lost time at work because of his 
left knee disability.  Importantly, the veteran has been seen 
by VA on several occasions during the pendency of this 
appeal.  Yet, the most limitation of motion has been a 
reduction in flexion to 130 degrees.  Therefore, a rating in 
excess of 10 percent under the criteria for functional loss 
is not warranted.  

Right Ankle

The veteran is currently assigned a 10 percent evaluation for 
his right ankle disability under the provisions of DC 5010-
5271.  Under DC 5271, moderate limitation of motion warrants 
a 10 percent evaluation and marked limitation of motion 
warrants a 20 percent evaluation.  A normal range of ankle 
dorsiflexion for VA rating purposes is considered to be from 
0 to 20 degrees, and for plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2003).  Limitation of 
motion of the affected joint is also the appropriate basis 
for rating arthritis due to trauma under 38 C.F.R. § 4.71a, 
DC 5010-5003 (2003).  

Other possible applicable codes which would provide for a 
higher rating under which the veteran's service-connected 
right ankle disability may be rated include the following:  

DC 5270 Ankle, ankylosis of:  
  In plantar flexion at more than 40 degrees, or in 
dorsiflexion at
   more than 10 degrees or with abduction, adduction, 
inversion or
   eversion 
deformity..........................................................................
......  40
  In plantar flexion, between 30 degrees and 40 degrees, or 
in
   dorsiflexion, between 0 degrees and 10 
degrees......................................  30
  In plantar flexion, less than 30 
degrees...................................................  20

In the instant case, all VA examinations during the pendency 
of this appeal showed limitation of motion in the right ankle 
to no less than 15 degrees of dorsiflexion and no less than 
35 degrees in plantar flexion.  The clinical findings are 
indicative of no more than moderate limitation of motion and 
do not warrant an evaluation in excess of 10 percent under DC 
5271.  The Board is cognizant that while the VA examiner in 
October 2001 described range of motion in the ankle as being 
"from 5 degrees dorsiflexion to 40 degrees of plantar 
flexion," it is evident that his description was intended to 
indicate a loss of 5 degrees in both dorsiflexion and plantar 
flexion, as he concluded that limitation of motion was only 
"slightly" decreased.  Moreover, all of the other clinical 
findings on that examination as well as on the two other VA 
examinations conducted during the appeal were consistent with 
mild impairment.  

A schedular rating in excess of 10 percent is not warranted 
under any of the other provisions of the rating code 
discussed above.  The right ankle is not ankylosed nor is 
there any evidence of nonunion or malunion of the ankle with 
impairment in the knee or ankle.  Thus, evaluations in excess 
of 10 percent under DC's 5010-5003-5270, or 5262 are not for 
application.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and evaluations must consider 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, 8 Vet. App. 202, 206 (1995).  

Despite the veteran's assertion of occasional swelling, no 
objective evidence of any functional loss has been 
demonstrated on any of the three VA examinations conducted 
during the pendency of this appeal.  The evidence shows that 
the veteran has good strength and a normal gait, and there is 
no neurological impairment referable to the right ankle.  The 
question of functional loss under DeLuca was specifically 
addressed at the VA examination in July 2003.  The examiner 
stated that he found no objective evidence of incoordination, 
fatigability, weakness due to pain, or any functional 
impairment when the right ankle was used over time.  

Applying all of the appropriate diagnostic codes to the facts 
of the case, the objective assessment of the veteran's 
present impairment of the right ankle does not suggest that 
he has sufficient symptoms so as to a warrant rating in 
excess of 10 percent since service connection was granted.  
Accordingly, the appeal is denied.  




ORDER

An evaluation in excess of 10 percent for traumatic arthritis 
of the left knee is denied.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the right ankle is denied.  




		
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



